                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                   :
MARY BURKE,                                        :
                                                   :
                      Plaintiff,                   :
                                                   : Civil Action No. 17-1751 (FLW)
       v.                                          :
                                                   : OPINION
NANCY A. BERRYHILL,                                :
Acting Commissioner of Social Security,            :
                                                   :
                      Defendant.                   :
                                                   :
                                                   :

WOLFSON, United States District Judge:
       Mary Burke (“Plaintiff”), appeals from the final decision of the Acting Commissioner of

Social Security, Nancy A. Berryhill (“Defendant”), denying Plaintiff disability benefits under

Title XVI of the Social Security Act (the “Act”). After reviewing the Administrative Record

(“A.R.”), the Court finds that the Administrative Law Judge’s (“ALJ”) determination of the

residual functional capacity (“RFC”) was not based on substantial evidence, because the A.R.

does not substantially support that Plaintiff retains the physical capacity to perform medium

work. Accordingly, remand is warranted.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on October 11, 1959 and was 53 years old on the alleged disability

onset date of January 25, 2013. A.R. 79. Plaintiff graduated from high school and completed 4 or

more years of college; however, based on the record, Plaintiff does not appear to hold a college

degree. A.R. 210. Prior to her alleged disability, Plaintiff worked as a systems analyst and

assembler of electric accessories. A.R. 210.




                                               1
        On March 18, 2013, Plaintiff applied for supplemental security income, alleging

disability beginning on January 25, 2013. A.R. 174-82. Plaintiff’s claims were denied on June

14, 2013, A.R. 93-97, and again upon reconsideration on August 27, 2013. A.R. 101-105.

Thereafter, Plaintiff requested a hearing, which was held by video conference on February 26,

2015, before ALJ Dennis Katz. A.R. 40, 42. The ALJ determined that Plaintiff was not disabled

and denied her claims for supplemental security income. A.R. 34. Plaintiff requested review by

the Appeals Council, which was denied on January 11, 2017. A.R. 1-4. On March 16, 2017,

Plaintiff filed the instant appeal.

        A.      Review of the Medical Evidence

        On March 9, 2013, Plaintiff admitted herself to the Emergency Department at Barnabas

Hospital with complaints of depression and suicidal ideation without a plan or intent. A.R. 310.

Plaintiff was described as a “poor historian” because of “acute intoxication”; however, during an

examination, she indicated that she suffers from alcoholism, bipolar disorder, anemia, regularly

uses tobacco, but refrained from any intravenous drug use. A.R. 310-311, 315. Plaintiff stated

that her bipolar disorder caused her to experience “fluctuating suicidal ideation for many years,”

which symptom was exacerbated by alcohol use. A.R. 317. However, Plaintiff never acted or

intended to act on her suicidal thoughts, which her adult son and significant other, with whom

she lived, corroborated. A.R. 317, 319. Despite Plaintiff’s suicidal ideation, they stated that she

“never made any suicide attempt in the past,” and her son “never [saw] any sign or indication

that she would act” on such thoughts. A.R. 317.

        Plaintiff also reported various “stressors” during the examination, including:

unemployment, financial strain, the recent death of her brother-in-law, and Hurricane Sandy’s

severe impact on her family. A.R. 317. Plaintiff stated that she had been unemployed for the past




                                                  2
seven years and worries excessively; however, her son and significant other provide support and

she sells her art as a freelancer. A.R. 317, 319. Although a mental status evaluation revealed that

Plaintiff’s appearance was disheveled and her sleep quality was poor; her behavior was

appropriate and cooperative; her speech was normal in tone and rhythm; her thought process was

logical and coherent; her mood was euthymic; her memory, knowledge, and orientation were

adequate and oriented in all three spheres; her impulse control was normal; her reasoning,

judgment, insight, and perception were all fair; and she did not suffer from any delusional

thoughts or hallucinations. A.R. 320. The examining physician determined that Plaintiff did not

present a danger to herself or others, and that she would benefit from mental health treatment.

A.R. 319. Plaintiff agreed to obtain such treatment at Ocean Mental Health. A.R. 319.

       On April 21, 2013, Thomas Plahovinsak, Ph.D., performed a consultative psychological

evaluation on Plaintiff, during which Plaintiff was interviewed on matters in relation to her

childhood, education, employment, health, and history of alcohol abuse. A.R. 331. Dr.

Plahovinsak subsequently performed an assessment of Plaintiff’s activities of daily living

(“ADL”):

       Ms. Burke is capable of performing all ADL skills independently and maintains a
       good regimen of doing them. She does not have any physical problems that limit
       her ability to stand, lift, walk, or bend. Household chores are shared with her
       boyfriend; she also prefers to have his company when going to the supermarket
       because crowds cause her to become anxious. Ms. Burke is not in possession of a
       driver’s license because she allowed it to expire and is now fearful to go to motor
       vehicle to have it renewed. Recreation time is spent engaged in artwork or playing
       the guitar either alone or with several friends.

A.R. 332. Dr. Plahovinsak continued the examination by performing an assessment of Plaintiff’s

mental status, noting:

       Ms. Burke is a 53-year-old, twice divorced, Caucasian female, who was driven to
       the evaluation by her boyfriend and arrived punctually for it. She presented as
       anxious and tense, with bouts of coughing occurring that she attributed to



                                                3
       allergies; the level of anxiety and coughing decreased as the interview progressed.
       Overall, she was cooperative and enabled rapport to be established. Ms. Burke
       appeared her stated age, was attired in clean, casual clothing, and displayed
       satisfactory grooming and hygiene; a strong smell of cigarettes emanated from
       her. Ms. Burke was able to sit throughout the evaluation without displaying any
       fidgeting or odd mannerisms, rose from the chair unassisted, and displayed a
       steady gait. She was verbal and served as a credible historian.

A.R. 332-33. Dr. Plahovinsak also made the following observations: Plaintiff was oriented in all

three spheres; she had a clear sensorium; her speech was lucid and goal directed; her thought

processes were clear and coherent; she did not show signs of a formal thought disorder; and she

denied hallucinations, delusions, and flashbacks, nor were they suspected. However, Plaintiff

experienced racing thoughts that were intensified by her pattern of worrying, and Plaintiff’s

speech was over productive and pressured. A.R. 333. Dr. Plahovinsak further observed:

       She acknowledged that she prefers predictability and is a self-proclaimed ‘control
       freak.’ She tends to anticipate worse case scenarios, which increases her level of
       anxiety. Crowds also cause her to become anxious because she does not like to
       have people touching her or invading her space. A history of compulsions/rituals
       was denied. Ms. Burke has historically had mild to moderate problems managing
       money.

       Ms. Burke displayed a tearful and tense affect that was congruent to her mood,
       which was anxious and depressed. She tends to become quickly and easily
       irritated, which includes being impatient with herself. Anger results in bouts of
       ‘going off.’ Ms. Burke sleeps in blocks of 3-4 hours, but has a history of insomnia
       in which she has been awake for 72 hours consecutively. Her energy is currently
       low while her appetite and libido are fair. She weighs 125 pounds while standing
       5’3’’; she weighed 111 pounds last year.

A.R. 333. Towards the end of the examination, Dr. Plahovinsak assessed Ms. Burke’s level of

cognitive functioning, determining that it falls within “the average range.” A.R. 333. Dr.

Plahovinsak ultimately diagnosed Plaintiff with generalized anxiety disorder, bipolar disorder,

and ruled out personality disorder not otherwise specified. A.R. 333. In his concluding remarks,

Dr. Plahovinsak attested to the following: “[t]he prognosis for Ms. Burke is favorable with

treatment. She would be able to follow directions at a complex level of difficulty and would



                                               4
demonstrate moderate-significant problems interacting with others. She would be able to manage

her own funds if money were awarded.” A.R. 333. Plaintiff was ultimately assessed a GAF 1

score of 60.

       On May 28, 2013, Alexander Hoffman, M.D., a state agency medical consultant,

conducted a physical examination on Plaintiff. A.R. 334-336. Dr. Hoffman described Plaintiff as

a “thin [and] slightly hyper individual” who is cooperative, good-natured, and capable of both

following directions and responding to questions in a lucid manner. A.R. 335. During the

examination, Plaintiff walked normally without a cane and was capable of getting on and off the

medical table without requiring assistance. A.R. 335. Plaintiff’s skin appeared clear, with the

exception of a raised, discolored lesion on her left shoulder. A.R. 355. Dr. Hoffman attested to

the following:

       Her head is normocephalic. Her pupils are equally reactive. The extraocular
       movements full. Sclerea, cornea, and conjunctivae were clear. Anterior chambers
       and fundi look normal. Tympanic membranes clear. Pharynx clear. Dentition,
       very poor with a lot of rotted teeth. The neck is supple. There are no bruits. Chest
       is clear to percussion and auscultation. No audible wheezes, rales, or rhonci.
       Examination of the heart, regular rate and rhythm. Normal S1, S2. No murmur.
       No friction rub. Abdomen is soft. Bowel sounds present. No masses. No
       organomegaly. No CVA tenderness. Lower extremities, no edema. No trophic
       change. Intact pulses. Normal dorsiflexion and plantar flexion of the toes. Straight
       leg raising goes to at least 65-70 degrees bilaterally. Flexion at the knee is full. No
       swelling. No crepitus. She is right-hand dominant.

A.R. 335. Plaintiff had excellent grip, biceps, and triceps strength, and displayed a full range of

motion at the wrist, elbow, and shoulder. A.R. 335. Plaintiff was capable of bearing weight on

both legs and performing a complete deep knee bend, flexing fully at the waist, and walking on
1
        GAF is an acronym referring to an individual’s score on the Global Assessment of
Functioning Scale. AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF
MENTAL DISORDERS 32 (4th ed. Text Revision 2000). The scale is a tool which reflects the
“clinician’s judgment of [an] individual’s overall level of functioning” in light of his
impairments in psychological, social, and occupational functioning. Id. A GAF of 55-60 is
indicative of a moderate impairment in social or occupational functioning. Id. at 34.



                                                 5
her heels and toes. A.R. 335. Dr. Hoffman also administered an EKG, yielding borderline results.

A.R. 335.

       On June 13, 2013, George Bousvaros M.D., a state agency medical doctor, independently

reviewed Plaintiff’s medical records, and rendered an opinion as to Plaintiff’s exertional efforts.

A.R. 73-74. In doing so, he determined that Plaintiff was capable of performing a light range of

work, including: occasionally lifting and/or carrying up to 20 pounds, frequently lifting and/or

carrying up to 10 pounds, standing and/or walking (with normal breaks) for a total of

approximately 6 hours in an 8-hour work day, sitting (with normal breaks) for a total of

approximately 6 hours in an 8-hour workday, and pushing and/or pulling objects without

limitation. A.R. 73-74. Plaintiff did not have any postural, manipulative, visual, communicative,

environmental, understanding, or memory limitations. A.R. 74.

       On August 26, 2013, Brady Dalton, Psy.D., a state agency psychologist, independently

reviewed Plaintiff’s medical records and rendered an opinion as to Plaintiff’s ability to perform

sustained work activities over the course of a normal workday/week. A.R. 84-91. In doing so,

Dr. Dalton adopted the prior medical findings, such as Plaintiff was confined to the performance

of light work, i.e., lifting and/or carrying up to 20 pounds and frequently lifting and/or carrying

up to 10 pounds. Specifically, Dr. Dalton concluded that Plaintiff was not significantly limited in

her capacity to perform the following tasks: carry out very short and simple instructions; carry

out detailed instructions; sustain an ordinary routine without special supervision; make simple

work-related decisions; ask simple questions or request assistance; accept instructions and

respond appropriately to criticism from supervisors; maintain socially appropriate behavior and

to adhere to basic standards of neatness and cleanliness; recognize normal hazards and take

appropriate precautions; travel in unfamiliar places or use public transportation; and set realistic




                                                 6
goals or make plans independently of others. A.R. 89. On the other hand, Dr. Dalton concluded

that Plaintiff was moderately limited in her capacity to perform the following tasks: maintain

attention and concentration for extended periods; perform activities within a schedule; maintain

regular attendance, and being punctual within customary tolerance; work in coordination with or

in proximity to others without being distracted by them; complete a normal workday and

workweek without interruptions from psychologically based symptoms and to perform at a

consistent pace without unreasonable number and length of rest periods; interact appropriately

with the general public; get along with coworkers or peers without distracting them or exhibiting

behavioral extremes; and respond appropriately to changes in the work setting. A.R. 87-89. Dr.

Dalton concluded his assessment by indicating that Plaintiff, “[a]lthough anxious and depressed,

. . . retains the ability to understand, remember, and execute instructions. She can adapt to change

and adjust to supervision in environments where the emotional demands are modest.” A.R. 89.

       On November 18, 2013, during a routine checkup, Plaintiff’s mental health provider sent

her to the emergency room for elevated blood pressure. A.R. 367, 369. Plaintiff had no

complaints, was not in any distress, and denied all of the following symptoms: chest pain,

headache, dizziness, abdominal pain, nausea, vomiting, shortness of breath, and palpitations,

dysuria, muscle pain, or weakness. A.R. 369. Her condition improved on that same day and

Plaintiff was discharged. A.R. 371.

       On November 20, 2013, Plaintiff underwent an intake assessment at Ocean Mental

Health, during which Plaintiff exhibited “tangential speech,” “racing thoughts,” and a “somewhat

elevated mood.” A.R. 391. Plaintiff described difficulty sleeping, indicated that she “sometimes

forgets to eat,” and presented the following changes in her health status: “itching, pain [in her]

right shoulder[,] and a teeth/gum problem.” A.R. 391. Plaintiff stated that she was active in “AA




                                                 7
and would like to continue to be open to attending more social events and be active in her

community,” and that she was “taking care of her son who has William’s Syndrome . . . .” A.R.

391. A mental status examination demonstrated that Plaintiff was alert and oriented to person,

place and time; appropriately dressed and presented with good hygiene; cooperative; maintained

good eye contact; well developed; well nourished; ambulatory and in no acute stress; denied

auditory or visual hallucinations, paranoia or delusions; denied any suicidal or homicidal

ideation or plan; and had intact insight. A.R. 391-392. However, Plaintiff displayed some short-

term memory difficulty and poor judgment. A.R. 391-392. As treatment, the examiner

recommended a five day a week partial care day program, as well as a psychiatric evaluation and

medication monitoring. A.R. 392.

       On January 10, 2014, Krystin Prasad, APN, performed a psychiatric evaluation on

Plaintiff. A.R. 396. As provided in the medical notes, Plaintiff was 87 days sober at that time,

and, although she felt “off balance,” she stated that “the cob webs are gone[.]” A.R. 396. Plaintiff

recognized the she developed a drinking problem at the age of 26, and that she was “killing

herself” as a result, but denied any current suicidal or homicidal ideation. A.R. 396. Plaintiff was

living with her significant other, who she described as bipolar, as well as her permanently

disabled, 29-year-old son, both of whom were unable to care for themselves. A.R. 396. Indeed,

Plaintiff indicated that “she can’t trust them to turn on the stove” and stated that she maintained

the house, grocery shopped, and cooked, but did not drive. A.R. 396. During the examination,

Ms. Prasad performed a mental status evaluation revealing that Plaintiff was orientated in person,

place, and time; maintained good eye contact; her short and long term memory were intact; she

was focused on the need to remain sober; she denied urges to cut herself or drink; her mood was

euthymic; her affect was full; her cognitive functioning, knowledge, judgment, and insight were




                                                 8
intact; her speech was intact, although hyperverbal and pressured; she appeared forthcoming and

friendly; and she denied auditory and visual hallucinations. A.R. 397-398. The medical report

also included a risk profile, demonstrating that Plaintiff was not currently homicidal, suicidal,

assaultive, nor abusing any substances. A.R. 398. For treatment, Ms. Prasad recommended that

Plaintiff continue with her recovery program and use Remeron, to which Plaintiff agreed. A.R.

399. Ms. Prasad assessed a GAF score of 50. A.R. 399.

       On January 27, 2014, Plaintiff was admitted to the emergency room with complaints of

pain on the right side of her body, emanating from her shoulder down to her hip, difficulty

breathing, and weakness in her legs. A.R. 364. A physical examination revealed that Plaintiff

was alert and in mild distress, but did not look ill; had a normal range of motion in her right

shoulder, with no swelling; her joints, pulses, speech, and gait were normal; her cranial nerves

were intact; and her strength was symmetric. A.R. 364. Plaintiff underwent a chest x-ray and

right shoulder x-ray which were both normal. A.R. 365. Prior to being discharged, Plaintiff was

diagnosed with acute bronchitis and chronic right shoulder pain, and prescribed ibuprofen,

antibiotics, and a cough syrup. A.R. 365-66.

       On April 8, 2014, Plaintiff scheduled an appointment with Bernard Wayman, M.D,

seeking a referral to an orthopedic doctor for right shoulder and joint pain. A.R. 377. Plaintiff

stated that the was experiencing these symptoms for five months and described their severity as a

seven. A.R. 377. Plaintiff’s “constant, localized, sharp, and dull” joint pain worsened with

activity and weight bearing, and improved with rest and acetaminophen. A.R. 377. A general

physical examination revealed that Plaintiff’s right anterior shoulder exhibited tenderness and a

reduced range of motion, although Plaintiff denied any cardiovascular, respiratory,

gastrointestinal, and psychological symptoms, including chest discomfort, racing/skipping




                                               9
heartbeat, leg pain on walking, insomnia, anxiety, and thoughts of suicide. A.R. 378.

Additionally, Plaintiff’s head, eyes, ears, nose, mouth, neck, lungs, heart, pulses, extremities,

attention span, and concentration were normal. A.R. 378-79. Dr. Wayman ultimately diagnosed

Plaintiff with a right shoulder strain, depression, and a tobacco dependency. A.R. 380-81. Dr.

Wayman prescribed Tylenol Arthritis Pain and Remeron, encouraged Plaintiff to stop smoking,

and referred her to an orthopedist. A.R. 381. Plaintiff was scheduled for a follow-up appointment

in three months’ time.

       On July 28, 2014, during her follow up appointment, Plaintiff indicated that she felt well

and was applying Voltaren gel, which “work[ed] for her shoulder [osteoarthritis].” A.R. 372.

Although Plaintiff expressed dissatisfaction with her living and working situations, she denied

insomnia, depression, anxiety, and thoughts of suicide, as well as cardiovascular, respiratory, and

gastrointestinal symptoms. A.R. 373. Dr. Wayman determined that Plaintiff’s tobacco

dependency was “unchanged,” but her depression and alcoholism “improved,” as she reported

being seven months sober, was seeking counseling five days a week, and denied “feeling down”

and a sense of “hopelessness.” A.R. 372, 374-75. Dr. Wayman encouraged Plaintiff to stop

smoking, lose weight, and exercise regularly. A.R. 375.

       On August 2, 2014, Plaintiff was admitted to the hospital after experiencing chest pain.

Plaintiff’s EKG revealed an “acute inferior myocardial infarction with ST reciprocal ST-

depression” and she was subsequently brought to the catherization lab, where Dr. Sanjiv Sobti,

M.D., performed a cardiac catheterization procedure with stent placement. A.R. 347, 351-52. A

cardiac catheterization study showed multivessel coronary artery disease. A.R. 355. Following

the procedure, Plaintiff was admitted to the hospital, where she “did well” and “gradually

ambulated.” A.R. 352. Plaintiff was discharged ten days later, instructed to stop smoking, and




                                                10
prescribed various medications, including Metoprolol, Vistaril, Remeron, Ecotrin, Effient, and

Lipitor. A.R. 363. Dr. Sobti scheduled a follow-appointment approximately one week later,

during which a physical exam revealed: Plaintiff’s breathing sounds were clear; her cardiac

rhythms were regular; her heart sounds were normal; and she did not have murmurs. A.R. 349.

Dr. Sobti determined that Plaintiff’s “condition was stable,” and he recommended that she

continue her medications. A.R. 349-50.

       On August 27, 2014, Renuka Tank, M.D., a psychiatrist at Ocean Mental Health,

completed an examination report form on Plaintiff’s behalf. A.R. 394. Dr. Tank indicated that

Plaintiff had a history of alcohol abuse, developed a dependency on alcohol, was bipolar, was

ambulatory, was unable to work for a twelve-month period, and was a likely candidate for

Supplemental Security Income. A.R. 394-95.

       B.      Review of Disability Determinations

       On March 18, 2013, Plaintiff applied for social security disability benefits, alleging

disability beginning on January 25, 2013. A.R. 174-82. On June 14, 2013, the Social Security

Administration denied Plaintiff’s claim for disability benefits. A.R. 93-97. The Social Security

Administration noted the following factors in reaching its decision:

       *Your condition has not affected your ability to understand, remember, cooperate
       with others and perform normal daily activities.

       *You have occasional episodes of bipolar disorder and PTSD. However, there is
       no permanent mental disorder which would prevent you from doing normal daily
       activities.

       *You have difficulty performing certain tasks. However, you should be able to
       take care of your personnel needs, understand and follow routine instructions and
       perform routine jobs.

       *You suffer from a blood condition. However, lab tests show that you are able to
       work.




                                                11
       *We realize your condition prevents you from doing your usual work; however, it
       does not prevent you from doing other types of work requiring less physical and
       mental effort

       *Although you are not able to do any of the work you have done during the past
       15 years, there are other kinds of work you should be able to do.

A.R. 93-94.

       On August 27, 2013, the Social Security Administration denied Plaintiff’s request

for reconsideration. A.R. 101-05. The Social Security Administration found that the

previous determination denying Plaintiff’s claim was proper under the law:

       *We have determined that your condition is not severe enough to keep you from
       working. We considered the medical and other information, your age, education,
       training, and work experience in determining how your condition affects your
       ability to work.

       *The medical evidence shows we realize that you cannot do your past work, but
       your condition does not preclude you from all work activities.

A.R. 101-02.

       C.      Review of the Testimonial Record

               1.      Plaintiff’s Testimony

       Plaintiff appeared and testified at a hearing, held by video conference, on February 26,

2015, before the ALJ. A.R. 40-66.

       Plaintiff testified that she had not worked since January 25, 2013, and that she is

prevented from doing so because she is bipolar with post-traumatic stress disorder (“PTSD”),

and suffered from a heart attack last August. A.R. 43. Plaintiff stated that she has been in a

program at Ocean Mental Health since December, 2013, for her alcoholism, bipolar disorder, and

g. A.R. 43. Plaintiff explained that the program is designed to assist in the recovery of addictions

and cognitive disabilities, and Dr. Tank works as the psychiatrist and supervises the “mental

illness medication.” A.R. 44.



                                                12
       Plaintiff testified that she had a separate doctor, Dr. Sobti, who is her cardiologist.

Plaintiff stated that Dr. Sobti supervises her heart medication, and that he placed two stents in her

heart, following her myocardial infarction in August. A.R. 44. When asked how she had been

feeling since that procedure, Plaintiff explained: “I have to take 325 milligrams of aspirin every

day and it causes me complications . . . hemorrhaging through a monthly cycle. It puts me in bed

for three or four days at a time . . . I’m following it up with a gynecologist it’s that bad.” A.R. 45.

Plaintiff clarified that this symptom was caused by the aspirin, as opposed to her coronary event,

and that “it also increases [her] anxiety and it puts [her], the depression gets, is even worse.”

A.R. 46. Plaintiff explained that she has had “dramatically” less “good days” since her “heart

attack,” and that she experiences shortness of breath. A.R. 46. When asked if the shortness of

breath was a symptom of her heart procedure, Plaintiff stated that her cardiologist believed that

her heart “is operating fine but . . . I haven’t felt—I was feeling a lot better during the summer

before this [myocardial infarction] happened.” A.R. 46.

       Plaintiff testified that she is anxious about her heart condition, and that she worries about

additional coronary complications. A.R. 47. Plaintiff explained that she has suffered from

anxiety attacks since she was 30 years old, and described that they cause the following

symptoms: “I get lightheaded, my skin burns for no reason at all . . . [the] anxiety attack is

generalized towards the center of [my] rib cage in the front.” A.R. 47-48.

       When asked about the status of her alcohol dependence, Plaintiff answered “my sober

date is October 17, 2013. I have not back-slid or what you’d call remission,” and that, whenever

she thinks about drinking, she “call[s] somebody[.]” A.R. 48-49. Plaintiff testified that “she

get[s] along with the people at Ocean Mental Health” because she can relate to their problems.

A.R. 49. Plaintiff further testified that she will always be an alcoholic, but “with the right support




                                                  13
and working [her] program[,] that just for today[,] I don’t have to drink . . . .” A.R. 49. Plaintiff

explained that, although she does not have any friends, because she “can’t be around” her old

friends who drink, she gets along with people socially. A.R. 49. Plaintiff stated that she has yet to

make any new “sober friends,” because she spends “all” of her time at Ocean Mental Health.

A.R. 49.

       Plaintiff testified that she still attends, and that Ocean Mental Health provides

transportation to and from her “group meetings.” A.R. 56-57. Plaintiff stated that she cannot

operate a vehicle because she developed an unreasonable fear of driving in 2000 and that

although she lives with a roommate, she does not require his assistance to travel. A.R. 58.

Plaintiff explained that she lives near a grocery store and LogistiCare provides her with

transportation to the doctor. A.R. 58. Plaintiff further explained that, while it makes her “real

anxious,” she can ride the public bus which travels along “Route 9.” A.R. 58. Plaintiff indicated

that the bus makes her nervous because of “all the people there,” and that while she is on it,

“really weird ideas . . . start racing in [her] head” like “[a]m I going to get to where I’m going or

am I going to miss my stop?” A.R. 58.

       Plaintiff explained that she lives with a roommate and her 30-year-old, “mentally

challenged” son who has Williams syndrome. A.R. 50. Plaintiff further explained that her son

was born with a “congenital heart defect and he just had open-heart surgery in January.” A.R. 50.

When asked about the type of medical attention she provides for her son, Plaintiff responded:

“[h]e has a medical caseworker. . . we have LogistiCare that takes him to his medical

appointments. I schedule some of his doctor appointments . . . and I also make sure he manages

his money well, you know, and that he has food . . . .” A.R. 50.




                                                 14
       When asked about her prior work experience as a systems analyst, Plaintiff stated, “well,

I went to college and I’m a computer analysist. I worked traveling as a consultant for 15 years,

fixing major corporations’ financial systems.” A.R. 51. Plaintiff also stated that she previously

worked as an “assembly-line person,” at a company which assembled parts for plugs and

extensions cords.” A.R. 51. Plaintiff explained that she enjoyed working with her hands and that

her work duties included: operating machines; teaching coworkers to operate machines;

managing “one of the floors”; and “interpreting for some of the people [who] did not speak

English.” A.R. 51-52. Plaintiff further explained that she would sometimes assemble products

while sitting on a bench, she could speak “some Spanish,” and knew how to use sign language.

A.R. 52.

       Plaintiff indicated that she no longer worked as an assembly-line person, and she

provided the following explanation: “I wasn’t taking my medication . . . and I threatened [to hurt

someone] . . . they were a constant irritation to me for a year and a half . . . . I was at the end of

my rope. I couldn’t take it anymore. So they just told me go home.” A.R. 52. When asked if she

could return to that line of work, Plaintiff mentioned: I don’t think I can, your honor . . . I don’t

have enough good days to be able to do that job . . . I don’t have enough days that, you know, I

feel comfortable in my skin to go and do something like that. It was real high volume, high

pressured.” A.R. 53. Plaintiff explained that she could previously handle the pressure because

she was “manic,” but now has “a lot more depression” in her life. A.R. 53.

               2.      Examination of Plaintiff by Plaintiff’s Attorney

       In response to her attorney’s questions, Plaintiff stated that she averages one to two panic

attacks per week. A.R. 53. Plaintiff explained that her panic attacks are triggered by “crowded

area[s] like a store,” “new places” or “environment[s],” “an argument at home,” “[g]oing through




                                                 15
a situation like [her] son’s surgery,” and receiving “mail . . . if it’s something late.” A.R. 54.

Plaintiff also mentioned that “[i]t takes a lot of courage . . . to go into a new doctor’s office[.]”

A.R. 54.

        Plaintiff explained that, when she feels depressed, she “stay[s] in bed,” refrains from

showering, and does not “feel like eating.” A.R. 54. Plaintiff further explained that her

depression causes her mind to race, and prevents her from “mov[ing] too much.” A.R. 54. When

asked about her mood swings, Plaintiff stated: “[m]y mood swings happen, like, during the day.

If it’s a quiet day I’ll go, I’ll cycle about maybe three or four times. If it’s a very stressful day

it’ll cycle 10 to 20 times where I go from, where I’m okay to where I feel like I’m not okay . . . .”

A.R. 54-55.

        When asked about her household activities, Plaintiff testified that she does not regularly

cook, but “buy[s] food” and prepares meals “maybe two to three times a week for dinner. . . .”

A.R. 55. Plaintiff further testified that her central heating is broken, so “it’s kind of too cold to be

in the kitchen[,] but I make sure that there’s food in the refrigerator[,] but I don’t really, I don’t

do too much of anything but keep my room up and I keep things picked up but I don’t do

anything too heavy. I’m not supposed to be picking up anything real heavy anyway, so I don’t do

too much.” A.R. 55.

        Plaintiff stated that she takes Remeron and Desyrel, which are supposed to help her sleep,

although she only remains asleep for “maybe four to five hours a night,” and sometimes naps in

the afternoon for an hour. A.R. 55. Plaintiff explained that she “never slept very well,” and that

she can “stay up for days” when she is feeling manic. A.R. 55-56. When asked about whether

she has difficulty walking or standing, Plaintiff responded: “I don’t have too much problem. My




                                                  16
back hurts when I walk for long distances and sometimes it hurts. You know, I don’t know if it’s

old age or if it, when I get up, if I sit too long my back bothers me.” A.R. 56.

               3.      Testimony of the Vocational Expert

       Connie Standhart testified as a Vocational Expert (“VE”) at the hearing held on February

26, 2015, before the ALJ. A.R. 59-66. The VE testified that Plaintiff’s former job as a systems

analyst is a “sedentary occupation,” associated with DOT # 030.167-014. A.R. 61. The VE

further testified that Plaintiff’s former job in electrical assembly is “a light exertional

occupation,” associated with DOT # 729.687-010. A.R. 61.

       The ALJ provided the VE with two hypothetical scenarios, first positing the following

question:

       Okay. So let’s suppose we have a person of the claimant’s age, education, work
       experience and let’s assume that that person has no exertion problems and could
       only perform basic, unskilled-type of work tasks. Could that person perform the
       past relevant work as assembly line, electric assembler that you described under
       DOT 729.687-010?

A.R. 62. The VE answered the ALJ’s question in the affirmative. A.R. 63. The VE also indicated

that the job of an assembly line, electric assembler is available in the amount of 5,712 nationally.

A.R. 63.

       The ALJ’s second hypothetical was:

       Okay. Now, again, let’s suppose you have a person of the claimant’s age,
       education, and work experience that is limited to unskilled work in that she can
       understand, remember, and carry out short, simple instructions; can perform
       routine, repetitive work, not complex. Are there any jobs in the national economy
       for such a person with no exertion limitations?

A.R. 63. The VE also answered this question in the affirmative, and provided that such an

individual could work in the following positions: dining room attendant, DOT # 311.677-018;

hand packager, DOT # 920.587-018; photocopy machine operator, DOT # 207.685-014. The VE




                                                 17
testified that these jobs, in the aggregate, are available in the amount of 127,584 nationally. A.R.

64-65.

         Plaintiff’s attorney also set forth one hypothetical question: “if someone were to miss work

more than four days per month on a consistent basis due to psychological symptoms and treatment

would there be work available with those limitations?” A.R. 65. The VE responded in the negative.

A.R. 65.

         D.     ALJ’s Findings

         The ALJ issued a written decision, following the hearing, on May 26, 2015. A.R. 24-36. The

ALJ applied the standard five-step process to determine if Plaintiff had satisfied her burden of

establishing disability. A.R. 25-26.

         First, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

January 25, 2013, the application date. A.R. 26.

         Second, the ALJ found that Plaintiff had the following severe impairments: “depression,

obesity, status post myocardial infarction with stent placement and anemia.” A.R. 26. In addition

to these severe impairments, the ALJ found that Plaintiff had the following non-severe

impairment: “alcohol abuse.” A.R. 26. The ALJ determined this latter impairment did not cause

any functional restrictions, because Plaintiff testified that she was an alcoholic from her alleged

onset date of January 2013 through October 2013, and, therefore, it “did not last the requisite 12

months.” A.R. 26. Nor did the medical evidence demonstrate that Plaintiff’s alcoholism

contributed to her depressive symptoms during the calendar year 2013. A.R. 26. Therefore,

pursuant to 20 CFR § 416.921, SSR 85-28, and SSR 96-3p, it was a non-severe impairment. A.R.

27.

         Third, the ALJ found that Plaintiff does not have an impairment, or a combination of

impairments, that meets or medically equals the severity of one of the listed impairments under


                                                 18
the Act that would qualify for disability benefits. A.R. 27-28. Moreover, in this step, the ALJ

considered Plaintiff’s medical impairments pursuant to listings 4.00, 7.00, 12.04, and 12.09.

Specifically, as to Plaintiff’s physical impairments, the ALJ determined that Plaintiff’s cardiac

impairment did not satisfy the requirements of listing 4.00, because Plaintiff was not severely

limited in the ability to “independently perform activities of daily living.” A.R. 27. Nor did

Plaintiff’s anemia satisfy the requirements of listing 7.00, because she never received “multiple

blood transfusions.” A.R. 27. Moreover, as to Plaintiff’s mental impairments, the ALJ similarly

found that they did meet the criteria of listings 12.04 and 12.09. A.R. 27. In making this

determination, the ALJ examined whether the “paragraph B” criteria of these two listings were

satisfied, and found that Plaintiff suffered “no mental restrictions” for activities for daily living;

“mild difficulties” for social functioning; “moderate difficulties” for concentration, persistence,

or pace; and that Plaintiff has experienced no repeated and extended episodes of

decompensation. A.R. 27-28. Accordingly, the ALJ found that the paragraph B criteria were “not

satisfied” because Plaintiff’s mental impairment did not cause “at least two ‘marked’ limitations

or one ‘marked’ limitation and ‘repeated’ episodes of decompensation, each of extended

duration[.]” A.R. 28. The ALJ also considered the “paragraph C” criteria of these two listings

and found those criteria also unsatisfied. A.R. 28.

       Fourth, the ALJ found that Plaintiff had the residual functional capacity to perform

medium work as defined pursuant to 20 C.F.R § 416.967(c), further clarifying that Plaintiff was

capable of the following:

       she is able to sit for a total of 8 hours and is able to stand/walk for a total of 6
       hours during the course of 8-hour work day. She is able to lift/carry objects
       weighing a maximum of 50 pounds. Due to moderate deficits in concentration,
       she is limited to the performance of unskilled tasks.

A.R. 28. In reaching this RFC determination, the ALJ considered Plaintiff’s statements


                                                 19
concerning her own limitations, relevant medical evidence concerning both her alleged physical

and mental impairments, and medical source opinion evidence. A.R. 28.

       The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of such symptoms were not entirely credible, since they could not be

corroborated by the relevant objective medical evidence. A.R. 29.

       The ALJ, similarly, discredited the findings of Dr. Tank, who opined that Plaintiff was

unable to work. A.R. 32. In assigning little weight to Dr. Tank’s opinion, that ALJ noted that Dr.

Tank’s determination was not supported by his own treatment notes, which revealed normal

mental status examinations and GAF scores of 50-60. A.R. 32.

       The ALJ also discredited the opinion of Dr. Plahovinsak, who opined that Plaintiff was

able to follow complex directions but would have moderate to significant problems interacting

with others. A.R. 32. In assigning little weight to Dr. Plahovinsak’s opinions, the ALJ indicated

that Plaintiff’s history of depression and complaints of concentration difficulties limit her to

unskilled tasks. The ALJ also noted that Dr. Plahovinsak’s judgment as to Plaintiff’s ability to

interact with others is undermined by Dr. Plahovinsak’s own examination records, which

described Plaintiff as cooperative and capable of establishing a rapport, and it is also inconsistent

with Plaintiff’s ability to socialize with others at her rehab meetings, as well as get along with

her partner and son. A.R. 32.

       The ALJ additionally discredited the portion of Dr. Dalton’s opinion which found

moderate limitations in all domains of functioning, with 1-2 episodes of decompensation as not

supported by the record. The ALJ, however, assigned “some” weight to the portion of Dr.

Dalton’s opinion which indicated that Plaintiff is capable of performing simple work tasks.

       The ALJ also considered the opinion of Dr. Hoffman, whose physical examinations of




                                                 20
Plaintiff were “normal,” and assigned some weight to the multiple GAF scores in the record,

consistently between the ranges of 50-60. A.R. 32.

       Fifth, the ALJ determined that Plaintiff is capable of performing her past relevant work as

an assembly/electric person, which did not require the performance of work-related activities

precluded by Plaintiff’s residual functional capacity. A.R. 32. The ALJ alternatively found that,

taking into consideration Plaintiff’s age, education, work experience, and residual functional

capacity, “there are jobs that exist in significant numbers in the national economy that the

claimant also can perform.” A.R. 33. In reaching this conclusion, the ALJ relied on the testimony

of a vocational expert that an individual with Plaintiff’s age, education, past relevant work

experience, and residual functional capacity could perform the following representative

occupations: Dining Room Attendant DOT# 311.677-018; Hand Packager DOT# 920.587-018;

and Photocopy Machine Operator DOT# 207.685-014, which the vocational expert testified

existed in the national economy in the aggregate amount of 127,584. A.R. 33-34.

       Accordingly, the ALJ concluded that “the claimant has not been under a disability, as

defined in the Social Security Act, since January 25, 2013, the date the application was filed.”

A.R. 34.

II.    DISCUSSION

       A.     Standard of Review

       On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding




                                               21
questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182

(3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence

in the record that would justify the opposite conclusion, the Commissioner’s decision will be

upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir.

1986).

         Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical

or mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §




                                                 22
423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits his physical or mental ability to do basic work activities.

20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as

“the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or

her impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §




                                                 23
404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or combination

of impairments is basically equivalent to a listed impairment if there are medical findings equal

in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the residual functional capacity to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the

national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires

the ALJ to consider the claimant’s residual functional capacity, age, education, and past work

experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all the

claimant’s impairments in determining whether the claimant is capable of performing work and

not disabled. Id.

       B.      Analysis

       Plaintiff makes three arguments on appeal as to why the ALJ’s disability determinations

were unsupported by substantial evidence, contending that the ALJ erred in each of the

following: (1) formulating Plaintiff’s RFC; (2) finding that Plaintiff could return to her prior

work performed; and (3) concluding that Plaintiff could perform jobs existing in significant




                                                 24
numbers in the national economy. The Court first determines whether the medical evidence

substantially supports the ALJ’s determination of Plaintiff’s RFC.

       First, Plaintiff argues that the ALJ erred in finding that Plaintiff could perform medium

work, i.e., lifting no more than 50 pounds at a time with frequent lifting or carrying of objects

weighing up to 25 pounds. Plaintiff’s Brief (“Pl.’s Br.”), at 20. In making this determination,

Plaintiff contends that the ALJ failed to appropriately consider Plaintiff’s heart condition and

that the ALJ acted in violation of his duty to complete the record. Id. at 18, 21. That duty,

Plaintiff avers, required the ALJ to order a consultative examination with a doctor in order to

“evaluate the claimant’s condition status-post myocardial infarction.” Id. 21. However, because

the ALJ’s assessment of Plaintiff’s physical capabilities was instead based on medical records

which predated Plaintiff’s “heart attack,” Plaintiff contends that any findings in this regard

cannot be supported by the record. Id. 21.

       As the Third Circuit has promulgated, the claimant bears the burden of developing the

record, “because the claimant is in a better position to provide information about his or her own

medical condition.” Money v. Barnhart, 91 Fed. Appx. 210, 215 (3d Cir. 2004) (citation

omitted). “[T]he ALJ’s only duty in this respect is to ensure that the claimant’s complete medical

history is developed on the record before finding that the claimant is not disabled.” Id. The ALJ

will conform with this obligation if “[n]othing . . . indicates that the record lack[s] enough data

for the ALJ to make a well-informed decision about whether [the claimant is] disabled,”

particularly where the claimant is represented by counsel during the administrative proceedings.

Id. at 216; Turby v. Barnhart, 54 Fed. Appx. 118, 122 (3d Cir. 2002) (“We note, however, that

this duty is most acute where the claimant is unrepresented . . . and that [the claimant in this

case] was in fact represented by counsel.”) (citation omitted); Wilson v. Comm’r of Soc. Sec., No.




                                                25
15-3096, 2018 U.S. Dist. LEXIS 10574, at *30 (D.N.J. Jan. 23, 2018) (“[I]f a claimant was

represented by counsel at the administrative level, the ALJ is entitled to assume that the claimant

is making the strongest case possible for benefits.”) (citations and quotations omitted); Welsh v.

Colvin, No. 13-736, 2014 U.S. Dist. LEXIS 72341, at *6 (W.D. Pa. May 28, 2014) (“Usually, the

issue of whether an ALJ had developed the record fully arises in situations involving a pro se

claimant.”) (citation omitted).

       Here, I note at the outset that Plaintiff’s counsel represented to the ALJ that “we have a

complete medical record” during Plaintiff’s hearing. A.R. 42. Therefore, the ALJ could have

reasonably relied on the record as presented, unless its deficiencies precluded him from assessing

the significance of Plaintiff’s myocardial infarction. Significantly, the medical evidence was

adequately developed in this regard, such that a supplemental consultative examination of

Plaintiff by a doctor was not required. Indeed, as the record shows, and the ALJ explicitly found,

although Plaintiff was diagnosed with a myocardial infarction requiring stent placement surgery,

Plaintiff’s cardiologist subsequently examined Plaintiff and determined that Plaintiff’s

“condition [was] stable.” A.R. 30, 349-50. Crucially, the record is devoid of any medical

evidence which demonstrates a notable change in Plaintiff’s condition following her

cardiologist’s evaluation, or that she continues to seek further medical treatment as a result of her
                         2
myocardial infarction.       In fact, Plaintiff confirmed her cardiologist’s findings at the

administrative hearing, approximately one year following the occurrence of her myocardial

infarction, during which the ALJ expressly inquired about Plaintiff’s heart condition and elicited

the following response from Plaintiff: “[t]he heart, he thinks [the cardiologist], is operating fine .


2
        Although not dispositive, the Court notes that, subsequent to the denial of benefits,
Plaintiff has failed to provide any additional medical evidence from her cardiologist,
demonstrating a change in Plaintiff’s stable condition.



                                                 26
. . . ” A.R. 46. 3 Accordingly, in light of the medical evidence and Plaintiff’s own corroborating

testimony, the ALJ did not err in refusing to order a consultative examination. Webster v.

Berryhill, No. 16-2403, 2018 U.S. Dist. LEXIS 41948, at *15 (M.D. Pa. Jan. 22, 2018) (“The

decision to seek medical expert testimony or order a consultative examination is a discretionary

decision left to the ALJ.”). Indeed, the medical record as it relates to Plaintiff’s myocardial

infarction is sufficient to support the ALJ’s findings in connection therewith.

       Although Plaintiff’s contentions related to her heart condition fail to provide grounds for

relief, nevertheless, the Court’s inquiry does not end. Indeed, the Court must consider, and

Plaintiff takes issue with, whether substantial evidence supports the ALJ’s RFC determination

that Plaintiff is capable of lifting or carrying up to 50 pounds with frequent lifting or carrying of

objects weighing up to 25 pounds, i.e., medium work. In this regard, Plaintiff contends, at most,

she is capable of performing light work. Had the ALJ determined that Plaintiff was limited to

light work and included this restriction in the hypotheticals which the ALJ posited to the VE,

Plaintiff contends that she would have been entitled to an award of disability. In that connection,

Plaintiff argues that two of three jobs that the VE identified would no longer be applicable here,

given that they required the performance of medium work, i.e., dining room attendant and hand

packager. Moreover, as to the last job which the VE identified, photocopy machine operator,

Plaintiff maintains that, although this position requires only light work, she would have,

nevertheless, been entitled to an award of disability benefits pursuant to GRID rule 202.06. That

rule provides: “a person of advanced age (55 years and older), who is a high school graduate

with no transferable skills and also limited to light work is disabled.” Marshall v. Colvin, No. 13-
3
       Although Plaintiff stated that, following her myocardial infarction, she experiences
“hemorrhaging through a monthly cycle[,]” the result of which “puts [her] in bed for three or
four days at a time,” Plaintiff clarified that this particular symptom is a result of the aspirin she
was prescribed. A.R. 45-46.



                                                 27
241, 2015 U.S. Dist. LEXIS 38534, at *2 n.1 (W.D. Pa. Mar. 26, 2015). In this regard, it is

undisputed that, if Plaintiff’s RFC is limited to light, unskilled work, she would qualify for

disability under GRID rule 202.06, since she is a high school graduate, and reached “advanced

age” at the time of her hearing. Therefore, the determination of whether Plaintiff is capable of

performing medium work or light work is significant in awarding disability benefits.

        “In making a residual functional capacity determination, the ALJ must consider all

evidence before him,” and is additionally required to “give some indication of the evidence

which he rejects and his reason(s) for discounting such evidence.” Burnett v. Comm’r of Social

Sec. Admin., 220 F.3d 112, 121 (3d. Cir. 2000). Ultimately, “[w]here the ALJ’s findings of fact

are supported by substantial evidence, we are bound by those findings, even if we would have

decided the factual inquiry differently.” Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d

Cir. 2012).

       Here, substantial evidence does not support that Plaintiff can engage in medium work.

Specifically, the ALJ’s findings in connection with Plaintiff’s exertional capabilities were based,

among other things, on various medical records which indicated that Plaintiff’s “problems” were

primarily psychological. A.R. 29, 30. The ALJ also relied on reports which showed “normal”

physical examinations, specifically referencing physical consultative examiner Dr. Hoffman,

who determined “normal physical examination findings[.]” A.R. 30, 32. However, these records

cannot constitute substantial evidence for the purpose of affirming the ALJ’s RFC formulation,

as is required under the pertinent law. Significantly, although her physical examinations and

evaluations were “normal,” such records, as a whole, fail to support that Plaintiff—a 55 year-old-

female who was diagnosed with a right shoulder strain and a reduced range of motion in her right

shoulder—has the physical capacity to “lift no more than 50 pounds at a time with frequent




                                                28
lifting or carrying of objects weighing up to 25 pounds.” The performance of medium work

presumes that the claimant is capable of meeting these demands. To the contrary, while not

dispositive, state agency physician Dr. Bousvaros’s residual functional capacity report

demonstrates that Plaintiff is confined to the performance of “light work,” not medium work,

comprised of occasionally lifting and/or carrying up to 20 pounds and frequently lifting and/or

carrying up to 10 pounds. Moreover, Dr. Dalton adopted these findings with respect to Plaintiff’s

exertional limitations. A.R. 73. To be clear, the ALJ was not bound by these determinations and

may have ultimately rejected them; however, at a minimum, the ALJ was required to articulate a

basis for discrediting Dr. Bousvaros’s and Dr. Dalton’s physical assessments. 4 Garibay v.

Comm’r of Soc. Sec., 336 F. App’x 152, 156 (3d Cir. 2009) (“In making an RFC determination,

an ALJ must discuss both the evidence that supports his conclusion and the evidence that was

rejected.”). Significantly, this explanation was absent from the record. Notwithstanding this

deficiency, the medical record, as a whole, lacks any medical diagnosis that tends to support the

fact that Plaintiff possesses the capability to perform the demands of medium work, despite her

“normal” physical evaluations. In fact, a diagnosis of normal does not speak to the level of

physical exertion Plaintiff retains. Therefore, the ALJ’s formulation of the RFC with respect to

Plaintiff’s exertional capabilities was not based on substantial evidence.

       Because the ALJ’s findings at step four and step five are contingent upon a properly

formulated RFC, including the appropriate exertional level at which Plaintiff can perform work,

the Court need not examine the remainder of Plaintiff’s arguments on this Motion. Rather,

remand on the basis of ascertaining Plaintiff’s exertional level in light of the pertinent medical

evidence is warranted. Although, on remand, the ALJ may ultimately conclude that his prior


4
        The ALJ’s Opinion discredited a different portion of Dr. Dalton’s medical report,
unrelated to Plaintiff’s physical limitations.


                                                29
determination of medium work is correct, this finding must be grounded in substantial evidence.

 III.   CONCLUSION

        For the reasons set forth above, substantial evidence did not support the ALJ’s

formulation of Plaintiff’s RFC. Remand on the basis of determining Plaintiff’s proper exertional

level is appropriate.



Dated: October 29, 2018

                                                                  /s/ Freda L. Wolfson
                                                                  Freda L. Wolfson
                                                                  United States District Judge




                                              30
